          Case 1:18-cv-11098-ER Document 55 Filed 04/14/20 Page 1 of 1



                              Avant Building - Suite 900 | 200 Delaware Avenue | Buffalo, NY 14202-2107 | bsk.com

                                                                                             JEREMY P. OCZEK
VIA ECF                                                                                        jpoczek@bsk.com
                                                                                                 P: 716.416.7037
April 14, 2020

Honorable Edgardo Ramos
United States District Court for the Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Courtroom 619
New York, NY 10007

Re:   Signify North America Corporation et al. v. Reggiani Lighting USA et al.
      Civil No. 1:18-cv-11098-ER

Dear Judge Ramos:

We are counsel for Plaintiffs Signify North America Corporation and Signify Holding B.V.
(collectively, “Signify”) in the above-captioned action. Signify respectfully submits this
letter in response to the letter submitted by Defendants Reggiani Lighting USA, Inc.,
and Reggiani S.p.A. Illuminazione (collectively, “Reggiani”) on April 13, 2020, as
directed by the Court.

Signify, as a global company with operations around the world, including in Italy and the
United States, is certainly sympathetic and understanding of the tremendous impact the
Covid-19 pandemic has had on businesses and global markets. Signify understands
that the Covid-19 pandemic is unprecedented in its scale and the challenges it presents.
Signify has itself experienced the impact of the pandemic and has taken cost-cutting
moves in view of the current environment, e.g., the company has recently requested a
20% wage concession from employees in addition to other cost-cutting measures. While
Reggiani has proposed that the Scheduling Conference be set in September, Signify
respectfully notes that would keep the case on hold for another five months (the case
was filed in November 2018). Signify respectfully suggests that the Court keep the
telephonic conference currently set for tomorrow, April 15, at 10:30 AM so that the Court
and parties can discuss together efficiently and in real-time how to best proceed in this
case and discuss an appropriate time to set the Scheduling Conference.

Thank you for your consideration.

Respectfully submitted,

s/ Jeremy P. Oczek
Jeremy P. Oczek

cc: Counsel of Record (via ECF)
